 



AMENDMENT No. 1
TO
NOTE PURCHASE AND PRIVATE SHELF AGREEMENT
     THIS AMENDMENT No. 1 TO NOTE PURCHASE AND PRIVATE SHELF AGREEMENT dated as
of April 9, 2007 (this “Amendment”) is made to the Note Purchase and Private
Shelf Agreement dated as of April 13, 2004 (the “Note Agreement”) among CHS Inc.
(formerly known as Cenex Harvest States Cooperatives), a nonstock agricultural
cooperative organized under the laws of the State of Minnesota (the “Company”)
and Prudential Investment Management, Inc., (“PIM”), The Prudential Insurance
Company of America, ING Life Insurance and Annuity Company, United of Omaha Life
Insurance Company, Reliastar Life Insurance Company, Mutual of Omaha Insurance
Company and each Prudential Affiliate which becomes party thereto in accordance
with the terms of such agreement (jointly the “Purchasers”). This Amendment
shall be effective as of the time determined in accordance with in Section 6
below.
     WHEREAS, the Company has requested that the holders of the Notes agree to
certain amendments to the Note Agreement as set forth below; and
     WHEREAS, the Company and holders of the Notes signing this Amendment desire
to amend the Note Agreement as set forth below.
     NOW, THEREFORE, for good and valuable consideration, the receipt of which
is hereby acknowledged, including the mutual promises and agreements contained
herein, the parties hereto hereby agree as follows:
1. Definitions. Capitalized terms used herein without definition shall have the
definition given to them in the Note Agreement if defined therein.
2. Facility Amount. The cover page of the Note Agreement and paragraph 1B of the
Note Agreement are each amended to delete the amount “$70,000,000” appearing
therein and to substitute therefore the amount “$150,000,000”.
3. Amendment to Paragraph 2B(2). Paragraph 2B(2) of the Note Agreement is
amended to delete in its entirety clause (i) thereof and to substitute therefore
the following: “(i) February 27, 2007, and”.

 



--------------------------------------------------------------------------------



 



4. Uncommitted Facility. The Company and PIM expressly agree and acknowledge
that as of the date hereof the Available Facility Amount is $150,000,000.
NOTWITHSTANDING THE FOREGOING, THIS AMENDMENT AND THE AGREEMENT HAVE BEEN
ENTERED INTO ON THE EXPRESS UNDERSTANDING THAT NEITHER PRUDENTIAL NOR ANY
PRUDENTIAL AFFILIATE SHALL BE OBLIGED TO MAKE OR ACCEPT OFFERS TO PURCHASE SHELF
NOTES, OR TO QUOTE RATES, SPREADS OR OTHER TERMS WITH RESPECT TO SPECIFIC
PURCHASES OF SHELF NOTES, AND THE FACILITY SHALL IN NO WAY BE CONSTRUED AS A
COMMITMENT BY PRUDENTIAL OR ANY PRUDENTIAL AFFILIATE.
5. Company Representations. The Company hereby represents and warrants that,
this Amendment has been duly authorized, executed and delivered by it and that,
both before and after giving effect to this Amendment, (a) each representation
and warranty set forth in paragraph 8 of the Note Agreement is true and correct
as of the date of execution and delivery of this letter by the Company with the
same effect as if made on such date (except to the extent such representations
and warranties expressly refer to an earlier date, in which case they were true
and correct as of such earlier date), and (b) no Default or Event of Default has
occurred and is continuing under the Note Agreement.
6. Effective Date. This Amendment shall become effective as of February 27, 2007
provided that it has been executed by the Company and each of the Purchasers and
copies hereof as so executed shall have been delivered to the holders of the
Notes.
7. General Provisions.

  7.1   The Note Agreement, except as expressly modified herein, shall continue
in full force and effect and shall continue to be binding upon the parties
thereto.     7.2   The execution, delivery and effectiveness of the Amendment
shall not operate as a waiver of any right, power or remedy of the Purchasers
under the Note Agreement, nor constitute a waiver of any provision of the Note
Agreement.

8. Reference to and Effect on Note Agreement. Upon the effectiveness of the
amendments in this Amendment, each reference to the Note Agreement in any other
document, instrument or agreement shall mean and be a reference to the Note
Agreement as modified by this Amendment.
9. Governing Law. This Amendment shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the law of the State
of Illinois.
10. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties to this Amendment in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Telefax copies of
documents or signature pages bearing original signatures, and executed documents
or signature pages delivered by telefax, shall, in each such instance, be deemed
to be, and shall constitute and be treated as, an original signed document or
counterpart, as applicable. The section titles contained in this Amendment are
and shall be without substance, meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Note Agreement to be executed by their duly authorized officers effective as of
the Effective Date.

                  COMPANY:    
 
                CHS Inc.    
 
           
 
  By:   /s/ John Schmitz                    4/9/07    
 
  Name:  
 
John Schmitz    
 
  Title:   Executive Vice President and Chief Financial    
 
      Officer    

          PRUDENTIAL INVESTMENT MANAGEMENT, INC.    
 
       
By:
  /s/ G. A. Coletta
 
Vice President    
 
        THE PRUDENTIAL INSURANCE COMPANY OF AMERICA    
 
       
By:
  /s/ G. A. Coletta
 
Vice President    
 
        ING LIFE INSURANCE AND ANNUITY COMPANY    
 
       
By:
  Prudential Private Placement Investors, L.P.    
 
  (as Investment Advisor)    
 
       
By:
  Prudential Private Placement Investors, Inc.    
 
  (as its General Partner)    
 
       
By:
  /s/ G. A. Coletta
 
Vice President    

3



--------------------------------------------------------------------------------



 



          RELIASTAR LIFE INSURANCE COMPANY    
 
       
By:
  Prudential Private Placement Investors,    
 
  L.P. (as Investment Advisor)    
 
       
By:
  Prudential Private Placement Investors, Inc.    
 
  (as its General Partner)    
 
       
By:
  /s/ G. A. Coletta
 
Vice President    
 
        MUTUAL OF OMAHA INSURANCE COMPANY    
 
       
By:
  Prudential Private Placement Investors,    
 
  L.P. (as Investment Advisor)    
 
       
By:
  Prudential Private Placement Investors, Inc.    
 
  (as its General Partner)    
 
       
By:
  /s/ G. A. Coletta
 
Vice President    
 
        UNITED OF OMAHA LIFE INSURANCE COMPANY    
 
       
By:
  Prudential Private Placement Investors,    
 
  L.P. (as Investment Advisor)    
 
       
By:
  Prudential Private Placement Investors, Inc.    
 
  (as its General Partner)    
 
       
By:
  /s/ G. A. Coletta
 
Vice President    

4